Citation Nr: 0725874	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2004 substantive appeal, the veteran requested 
a Video Conference hearing before a Veterans Law Judge.  A 
couple of days before the hearing was scheduled to take 
place, VA received a written notice from the veteran stating 
he would be unable to attend the hearing because he was 
unable to acquire transportation.  He requested that his 
hearing be rescheduled.  He also stated that he had misplaced 
recently acquired documentation that he believed would be 
beneficial to his claim.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2006).  
Therefore, this case is remanded so that the veteran's 
hearing may be rescheduled.

Accordingly, the case is REMANDED for the following action:

The AMC should contact the veteran and his 
representative, the Kentucky Department of 
Veterans' Affairs, to reschedule a hearing 
before a Veterans Law Judge in accordance 
with applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



